NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES PHILLIP MEEK,                           No. 17-35258

                Petitioner-Appellant,           D.C. No. 6:17-cv-00227-SB

 v.
                                                MEMORANDUM*
JENICE ZOPAN, Probation Officer,
Klamath County Community Corrections; et
al.,

                Respondents-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Charles Phillip Meek appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims arising from

state court proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo a dismissal under the Rooker–Feldman doctrine. Noel v. Hall, 341 F.3d
1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed Meek’s claims stemming from a prior

state civil action as barred by the Rooker–Feldman doctrine because Meek’s claims

constitute a “de facto appeal” of a prior state court judgment, and are “inextricably

intertwined” with that judgment. See id. at 1155-56 (the Rooker–Feldman doctrine

bars de facto appeals of a state court decision); see also Henrichs v. Valley View

Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker–Feldman doctrine barred

plaintiff’s claim because the relief sought “would require the district court to

determine that the state court’s decision was wrong and thus void”).

      To the extent that Meek’s claims are not barred by Rooker–Feldman, the

district court properly dismissed these claims as Heck-barred, as success on these

claims would necessarily imply the invalidity of Meek’s conviction, and Meek has

failed to allege that his conviction has been invalidated. See Heck v. Humphrey,

512 U.S. 477, 487 (1994).

      AFFIRMED.




                                          2                                        17-35258